                          UNITED STATES DISTRICT COURT
                            DISTRICT OF CONNECTICUT

TREIZY TREIZON LOPEZ,                            :
     Plaintiff,                                  :
                                                 :
       v.                                        :     No. 3:18-cv-1907 (KAD)
                                                 :
SCOTT SEMPLE, et al.                             :
     Defendants.                                 :     January 4, 2019

________________________________________________________________________

                               INITIAL REVIEW ORDER

       On November 23, 2018, the Plaintiff, Treizy Treizon Lopez, an inmate currently

confined at the Northern Correctional Institution in Somers, Connecticut, brought a civil

action pro se under 42 U.S.C. § 1983 against ten Connecticut Department of Correction

(“DOC”) officials in their individual and official capacities: Commissioner Scott

Semple, District Administrator Edward Maldonado, Warden Kenneth Butricks, Captain

Salvatore, Correction Officer Lis, Correction Officer Garibaldi, Correction Officer

White, Counselor Mala, Counselor Fortin, and Lieutenant Eberle. Compl. (DE#1). The

Plaintiff is suing the Defendants for violating his First, Fourth, Eighth, and Fourteenth

Amendment rights while he was confined at the Manson Youth Institution (“MYI”) in

Cheshire, Connecticut and the MacDougall-Walker Correctional Institution (“MWCI”) in

Suffield, Connecticut. He seeks monetary, injunctive, and declaratory relief. On

December 5, 2018, Magistrate Judge William I. Garfinkel granted the Plaintiff’s motion

to proceed in forma pauperis. See Order No. 8.

       Standard of Review

       Under 28 U.S.C. § 1915A, the Court must review prisoner civil complaints and

dismiss any portion of the complaint that is frivolous or malicious, that fails to state a
claim upon which relief may be granted, or that seeks monetary relief from a Defendant

who is immune from such relief. Although detailed allegations are not required, the

complaint must include sufficient facts to afford the Defendants fair notice of the claims

and the grounds upon which they are based and to demonstrate a right to relief. Bell

Atlantic v. Twombly, 550 U.S. 544, 555-56 (2007). Conclusory allegations are not

sufficient. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). The Plaintiff must plead “enough

facts to state a claim to relief that is plausible on its face.” Bell Atlantic, 550 U.S. at 570.

Nevertheless, it is well-established that “[p]ro se complaints ‘must be construed liberally

and interpreted to raise the strongest arguments that they suggest.’” Sykes v. Bank of

America, 723 F.3d 399, 403 (2d Cir. 2013) (quoting Triestman v. Fed. Bureau of Prisons,

470 F.3d 471, 474 (2d Cir. 2006)); see also Tracy v. Freshwater, 623 F.3d 90, 101-02 (2d

Cir. 2010) (discussing special rules of solicitude for pro se litigants).

        Allegations1

        In April of 2018, while being transferred from MYI to the Bridgeport

Correctional Center (“BCC”), the Plaintiff was found to be in possession of compact

discs (“CDs”), which are considered contraband. Compl. ¶ 88. A correction officer at

BCC gave the Plaintiff an ultimatum of either revealing the identity of the person who

gave him the CDs or receiving a Class A disciplinary report (“DR”) for possession of

contraband. Id. Because the Plaintiff was unwilling to cooperate with the staff, he was

placed in segregation immediately upon his arrival at BCC. Id. The following day, the

Plaintiff was released from segregation, and his Class A DR was reduced to a Class B

DR. Id. at ¶ 89.


1
  The plaintiff’s complaint is 51 pages in length. The Court summarizes the allegations herein. However,
the Court’s decision is based upon a thorough review of all of the allegations.


                                                    2
       On June 20, 2018, the Plaintiff was transferred from BCC back to MYI without

notice that most of his personal property would be left behind at BCC. Compl. ¶¶ 14-15.

He asked Correction Officer White why he had not been provided with all of his

property. Id. at ¶ 17. White told the Plaintiff that, when the rest of his property arrives

from BCC, it would have to be inspected by Correction Officer Lis because the Plaintiff

was previously found to be in possession of contraband. Id. The Plaintiff signed for the

property that had arrived and proceeded to his housing unit. Id.

       The next day, the remaining property arrived at MYI. Compl. ¶ 18. Although it

had already been inspected at BCC and cleared of any contraband, Correction Officer

White conducted another search and found a one-dollar bill, another contraband item. Id.

at ¶¶ 19-20. The bill was discovered in a manila envelope that belonged to the Plaintiff.

Id. at ¶ 21. After White’s search, the Plaintiff’s property was stored in the MYI storage

room. Id. at ¶ 19.

       On June 26, Officer Lis conducted another “targeted search” of the Plaintiff’s

property, even though it had been stored in the storage room and was only accessible to

MYI staff. Compl. ¶¶ 23-24. As a result of the search, the Plaintiff was brought to

segregation and placed on administrative detention pending a security risk group

(“SRG”) affiliation. Id. at ¶ 26. He received a DR for the SRG affiliation, and Officer

White issued him a DR for possession of contraband for the one-dollar bill that was

discovered in his personal items. Id. at ¶¶ 26-27. The Plaintiff was placed in

segregation, but he never received copies of the DRs or any other written notice of the

allegations. Id. at ¶¶ 29-30.




                                              3
       While housed in segregation at MYI, the Plaintiff asked Correction Officer

Garibaldi for copies of the DRs for his review. Compl. ¶ 31. He also requested that

White and Lis be interviewed as witnesses for his disciplinary hearing. Id. Garibaldi

denied both requests but told the Plaintiff that he would dismiss the DRs if the Plaintiff

gave him information on how CDs were being smuggled into MYI. Id. The Plaintiff

refused to provide any information to Garibaldi and told him that he needed Lis’s and

White’s testimony and copies of the DRs for his defense. Id. at ¶¶ 31-32. Garibaldi

replied, “[Correction Officers] cannot be witnesses and there’s no need for you to see any

evidence because no matter what we’re going to make sure the [disciplinary hearing

officer] smokes you since you wanna make [our] job harder.” Id. at ¶ 32. Garibaldi also

told the Plaintiff that a DR for SRG affiliation could not be challenged unless it is the

inmate’s first offense and that, if he does not plead guilty to that DR, he would receive

another DR for disobeying a direct order. Id. at ¶ 33.

       Because of what Garibaldi told him, the Plaintiff pleaded guilty to the SRG DR

out of fear of receiving another DR for disobeying a direct order. Compl. ¶ 34. He

pleaded not guilty to the contraband DR issued by White. Id. at ¶ 35.

       Garibaldi assigned Counselor Mala to be the Plaintiff’s advisor for the contraband

DR hearing instead of allowing the Plaintiff to choose from a list of advocates per DOC

policy. Compl. ¶ 36. Mala interviewed the Plaintiff shortly before his hearing. Id. at ¶

37. During the interview, the Plaintiff asked Mala to seek information from Lis and

White, but Mala told him that correction officers were “not allowed to be . . . witnesses

[for inmates] and [that] there’s no need for an investigation because we all know you’r[e]

guilty.” Id. at ¶ 38. Mala was later relieved of his duty as the Plaintiff’s advisor and




                                              4
replaced with Counselor Grey just minutes for the disciplinary hearing on July 10, 2018.

Id. at ¶¶ 40-41.

       On the day of the hearing, the Plaintiff met briefly with Counselor Grey, who also

told him that correction officers could not serve as witnesses for inmates and refused to

do any investigation because the hearing was only minutes away. Compl. ¶ 41. The

Plaintiff was then “rushed into” Captain Salvatore’s office for the hearing and appeared

before Salvatore and Lieutenant Eberle, the disciplinary hearing officer. Id. at ¶ 42.

During the hearing, he asked Salvatore and Eberle why he had not been shown any of the

evidence against him or why Lis and White had not been interviewed per his request. Id.

at ¶ 43. Eberle responded that correction officers were not permitted to be witnesses, that

it was the Plaintiff’s word against that of staff members, and that he was “going to have

to take staff’s word and find [the Plaintiff] guilty due to the fact that [he] was

[previously] caught with CDs.” Id. Salvatore agreed with Eberle’s decision. Id. Thus,

the Plaintiff was found guilty of the contraband DR. Id.

       Before leaving Salvatore’s office and returning to the segregation unit, the

Plaintiff asked Salvatore and Eberle whether the guilty finding would have any effect on

his SRG program placement. Compl. ¶ 46. Eberle told him that his SRG placement

would be determined by a separate classification hearing. Id. However, the Plaintiff was

never given a separate classification hearing for his SRG placement. Id. at ¶ 47.

       As a result of both guilty findings, the Plaintiff received as sanctions twenty-eight

days of punitive segregation and 115 days loss of phone and commissary privileges.

Compl. ¶¶ 49-50. The Plaintiff spent twenty-two of those days on administrative




                                               5
detention and the remaining six days on transfer detention, awaiting his transfer to the

SRG program. Id. at ¶ 51.

        During his time in segregation at MYI, the Plaintiff lost several privileges,

including legal calls, mail, visitations, exercise, fruit, dessert, dinner snack juice, writing

utensils, inmate request forms, and laundry services. Compl. ¶¶ 54, 56-58, 65-66, 79-80.

He was provided with only one set of clean clothing per week and forced to shower in

unsanitary conditions and with cold water. Id. at ¶ 59, 69. The cells in the segregation

unit were unclean, smelled of urine and feces, and contained several insects. Id. at ¶¶ 60,

63. The Plaintiff was told by correction officers that, if he killed any of the insects, he

would be issued another DR. Id. at ¶ 63. The bed in the Plaintiff’s cell was rusted and

contained dirty sheets and blankets. Id. at ¶ 61. The segregation unit was also freezing,

and when the Plaintiff complained about the temperature to Salvatore and Counselor

Fortin, the Defendants told him to “stop bitching” and to “grow some balls. You’re in

jail. You’re not supposed to like it.” Id. at ¶ 71.

        While in segregation, the Plaintiff “was denied any means to practice his religion

[and] deprived [of] any form of religious services . . . .” Compl. ¶ 85. Any religious

material that he requested during his time in segregation was denied by correctional staff.

Id. The Plaintiff was also denied medical treatment for his dry skin and rashes and his

inhaler, which caused him to endure difficulty breathing. Id. at ¶¶ 81, 112-13. As a

result of these deprivations, the Plaintiff suffered from emotional distress, nightmares,

suicidal thoughts, insomnia, insect bites, extreme headaches, itchy dry skin and rashes,

and loss of weight. Id. at ¶¶ 114-31.




                                               6
         During a routine tour of the segregation unit, the Plaintiff asked Warden Butricks

and Salvatore why he and other inmates in segregation had to deal with so many

deprivations. Compl. ¶ 74. Butricks stated that MYI is run differently than the adult

prisons and that he “see[s] no problem with the way that Joanne2 punishes the youth who

break . . . rules and policies.” Id.

         On July 18, 2018, the Plaintiff was released from the administrative detention

portion of his segregation placement and placed on transfer detention status. Compl. ¶

75. While on transfer detention status in the segregation unit, he was subjected to the

same deprivations. Id.

         On July 24, 2018, the Plaintiff was transferred from the segregation unit at MYI

to the SRG housing unit at MWCI. Compl. ¶ 92. Prior to leaving MYI, the Plaintiff

requested to review his property matrix and verify the contents of all of his personal

property, but MYI staff refused to grant his request. Id. at ¶¶ 92-93. When he arrived at

MWCI, he noticed that his television and A/C adapter were not listed on his property

matrix. Id. at ¶ 94. MWCI staff was unable to determine the status of his missing

property and told the Plaintiff to file a lost property claim. Id. at ¶ 95. Afterward, the

Plaintiff was escorted to the SRG housing unit at MWCI. Id. at ¶ 96. When on route to

the SRG unit, the escorting officer told the Plaintiff that there were no inmate request

forms, lost property claim forms, or administrative remedy forms in the unit and that the

Plaintiff would have to wait until the following day to submit a form. Id. at ¶ 97.

         The Plaintiff was not provided with an administrative remedy form until August

2, 2018, which he used to appeal Eberle’s disciplinary finding. Compl. ¶¶ 99-100. On


         2
             The complaint does not allege any additional information on “Joanne,” to whom Butricks was
referring.


                                                      7
October 2, District Administrator Maldonado denied the Plaintiff’s appeal because it was

filed more than fifteen days after the disciplinary hearing on July 10, 2018. Id. at ¶ 102.

The Plaintiff was unable to appeal Eberle’s decision while in segregation at MYI because

he had not been provided with writing utensils or proper remedy forms. Id. at ¶ 104.

       Between September 26 and October 18, while at MWCI, the Plaintiff filed over

seven grievances regarding his concerns, which resulted in his placement on grievance

restriction. Compl. ¶ 142. He also sent a letter to Commissioner Semple describing the

unlawful conditions and practices at MYI. Id. at ¶ 109.

       Discussion

       Based upon these allegations the Plaintiff claims that the Defendants violated

several of his constitutional rights. He does not separate his claims into distinct counts

with identified Defendants, but he sets them forth in a reasonably orderly fashion and it is

sufficiently clear against which Defendants each constitutional claim is brought.

       The Plaintiff claims that Defendants Butricks, Salvatore, Fortin, Garibaldi, and

Semple violated his First Amendment rights to “free speech,” “free association,” and free

exercise of religion, and his Eighth Amendment protection against cruel and unusual

punishment. These claims stem from the conditions he endured while in segregation at

MYI.

       The Plaintiff next claims that that Defendants Butricks, Salvatore, and Fortin

denied him access to the courts under the First and Fourteenth Amendments by limiting

his legal calls and mail while in segregation.

       The Plaintiff also claims that Defendants White, Lis, Garibaldi, Mala, Salvatore,

Butricks, and Eberle retaliated against him for his refusal to cooperate with their




                                             8
investigation regarding the smuggling of CDs into MYI, in violation of his First

Amendment rights. In this regard, he claims that they planted contraband in his property,

found him guilty of the subsequent DR, and placed him in segregation as punishment for

his refusal.

        The Plaintiff next claims that Lis violated his Fourth Amendment protection

against unreasonable searches by conducting a “frivolous search” of his property upon his

arrival at MYI.

        Finally, the Plaintiff claims that Eberle, Salvatore, Mala, and Garibaldi denied

him procedural due process under the Fourteenth Amendment during the disposition of

his contraband DR.

        For relief, the Plaintiff seeks a declaration “that the actions of all [of] the

Defendants violated the First, Fourth, Eighth, and Fourteenth Amendments [to] the

United States Constitution.” He seeks injunctive relief as follows: (1) removal from the

administrative segregation SRG program, (2) an order expunging from his institutional

record the June 26, 2018 contraband and SRG DRs and any DRs he received while in the

administrative segregation SRG program, and (3) disciplinary proceedings against all

Defendants in this case. He also seeks compensatory and punitive damages. The Court

addresses each of the Plaintiff’s claims and his prayer for relief, though not necessarily in

the order in which they appear in the complaint.

        Declaratory Relief

        The Plaintiff’s request for declaratory relief is unwarranted. To the extent such

relief is sought as a result of any of the Defendant’s actions while acting in their official

capacities, should relief is barred by the Eleventh Amendment. Ward v. Thomas, 207




                                                9
F.3d 114, 119-20 (2d Cir. 2000) (Eleventh Amendment bars declaration that state

violated federal law in the past). Such relief as a result of claims brought against the

Defendants in their individual capacities is equally unwarranted under the circumstances

presented here. Declaratory relief serves to “settle legal rights and remove uncertainty

and insecurity from legal relationships without awaiting a violation of that right or a

disturbance of the relationship.” Colabella v. American Institute of Certified Public

Accountants, No. 10-CV-2291 (KAM) (ALC), 2011 WL 4532132, at *22 (E.D.N.Y.

Sept. 28, 2011) (citations omitted). It operates prospectively to enable parties to

adjudicate claims before either side suffers great damages. See In re Combustion Equip.

Assoc., Inc., 838 F.3d 35, 37 (2d Cir. 1998). The alleged constitutional violations in this

case concern only past conduct. The Plaintiff has not identified any legal relationships or

issues that require resolution by declaratory relief. This portion of the prayer for relief is

dismissed.

         Injunctive Relief

         This Court cannot order disciplinary action against the Defendants even should a

violation by those Defendants be proven. See Osuch v. Gregory, 303 F. Supp. 2d 189,

194 (D. Conn. 2004) (prisoner has no constitutional right to have Defendants prosecuted

or disciplined). Plaintiff’s prayer for relief in this regard is dismissed.3

         First Amendment Claims

         The Plaintiff alleges that Defendants Butricks, Salvatore, Fortin, Garibaldi, and

Semple violated his right to free speech, free association and interfered with the exercise

of his religion in violation of his First Amendment rights. As to these Defendants his


3
  The remaining two requests for injunctive relief derive from his due process claims and are discussed
infra.


                                                    10
allegations are conclusory in nature and do not provide any specifics as to how these

Defendants violated these rights. “It is well settled . . . that personal involvement of

Defendants in alleged constitutional deprivations is a prerequisite to an award of damages

under § 1983.” Wright v. Smith, 21 F.3d 496, 501 (2d Cir. 1994) (internal quotation

marks omitted). Although the Plaintiff alleges that he was deprived of inmate

request/grievance forms and writing utensils while in segregation, he does not allege how

each of these Defendants were personally involved in depriving him of such material or

that the deprivation prevented him from filing complaints about the conditions to which

he was subjected. In fact, he alleges that, while he was confined at MWCI in September

and October of 2018, he filed several grievances and wrote a letter directly to the

Commissioner. Although he alleges that he was deprived of religious services while in

segregation, he does not allege how any of the listed Defendants knew about, and/or

participated in, the deprivation. The plaintiff has not alleged a plausible First

Amendment free speech, free association, or free exercise of religion claim.

       The Plaintiff also claims that White, Lis, Garibaldi, Mala, Salvatore, Butricks, and

Eberle planted the one-dollar bill in his personal property, disciplined him for possession

of contraband, and placed him in segregation all out of retaliation for his refusal to

cooperate with their investigation into the smuggling of CDs into MYI, and therefore, in

violation of his rights under the First Amendment.

       “To prevail on a First Amendment retaliation claim, [the Plaintiff] must establish

(1) that the speech or conduct at issue was protected, (2) that the Defendant took adverse

action against the [Plaintiff], and (3) that there was a causal connection between the

protected [speech] and the adverse action.” Holland v. Goord, 758 F.3d 215, 225 (2d Cir.




                                             11
2014) (internal quotation marks omitted); Espinal v. Goord, 558 F.3d 119, 128 (2d Cir.

2009). “In the prison context, ‘adverse action’ is objectively defined as conduct ‘that

would deter a similarly situated individual of ordinary firmness from exercising . . .

constitutional rights.’” O’Diah v. Cully, 08-CIV- 941, 2013 WL 1914434, at *9

(N.D.N.Y. May 8, 2013) (quoting Davis v. Goord, 320 F.3d 346, 353 (2d Cir. 2003)); see

alo Ramsey v. Goord, 661 F. Supp. 2d 370, 399 (W.D.N.Y. 2009) (prisoners may be

required to tolerate more than average citizens before alleged retaliatory action against

them is considered adverse). The Plaintiff must state facts “suggesting that the protected

conduct was a substantial or motivating factor in the prison official’s decision to take

action against [him].” Moore v. Peters, 92 F. Supp. 3d 109, 121 (W.D.N.Y. 2015)

(quoting Burton v. Lynch, 664 F. Supp. 2d 349, 367 (S.D.N.Y. 2009)).

       “Because claims of retaliation are easily fabricated, the courts consider such

claims with skepticism and require that they be supported by specific facts; conclusory

statements are not sufficient.” Riddick v. Arnone, No. 3:11-CV-631 (SRU), 2012 WL

2716355, at *6 (D. Conn. Jul. 9, 2012); see also Dawes v. Walker, 239 F.3d 489, 491 (2d

Cir. 2001) (“virtually any adverse action taken against a prisoner by a prison official –

even those otherwise not rising to the level of a constitutional violation – can be

characterized as a constitutionally proscribed retaliatory act”). “Accordingly, Plaintiffs in

retaliatory motive cases must plead ‘specific and detailed factual allegations which

amount to a persuasive case’ or ‘facts giving rise to a colorable suspicion of retaliation.’”

Moore, 92 F. Supp. 3d at 120 (quoting Johnson v. Eggersdorf, 8 F. App’x 140, 144 (2d

Cir. 2001)).

       The Plaintiff claims that the protected conduct at issue was his refusal to




                                             12
cooperate with the investigation or provide information regarding the smuggling of CDs.

Refusal to cooperate with prison authorities by providing information or “snitching,” is

protected by the First Amendment. Burns v. Martuscello, 890 F.3d 77, 89 (2018). The

question is therefore whether the Plaintiff has set forth sufficient factual allegations to

support the inference that the disciplinary report and subsequent punishment were

motivated by this protected conduct.

       Plaintiff alleges that Garibaldi threatened to retaliate against him for refusing to

provide information about the smuggling of contraband into MYI. Garibaldi was the

officer charged with investigating the contraband DR and allegedly told the plaintiff that

he was going to ensure that the hearing officer “smoked” him for making the officers’ job

harder. Although there are no direct allegations regarding Garibaldi’s involvement in the

seizure of the contraband, Garibaldi’s role as the investigating officer coupled with his

alleged threatened retaliation, are sufficient to state a First Amendment retaliation claim

against Garibaldi in his individual capacity for damages.

       However, as to White, Lis, Mala, Salvatore, Butricks and Eberle, the Plaintiff

only alleges, on a conclusory basis that the Defendants conspired to plant contraband as a

result of his refusal. The complaint is largely devoid of any allegations which would

allow or suggest the inference that these other defendants were motivated by retaliation

for the Plaintiff’s refusal to cooperate with the ongoing contraband investigation at MYI.

Thus, the Plaintiff’s retaliation claim is conclusory and factually insufficient as to these

defendants.

       Eighth Amendment




                                              13
        The Plaintiff claims that the conditions in the segregation unit at MYI violated his

Eighth Amendment right to be protected from cruel and unusual punishment. He alleges

that he was subjected to several inhumane conditions of confinement while in segregation

at MYI, including the denial of exercise, clean clothing, his breathing inhaler, and

adequate plumbing. He alleges that he was also subjected to freezing temperatures and

insects and that prison officials denied his requests for medical treatment.

        The Eighth Amendment's prohibition on cruel and unusual punishment includes a

prohibition on inhumane conditions of confinement. Phelps v. Kapnolas, 308 F.3d 180,

185 (2d Cir. 2002) (citing Farmer v. Brennan, 511 U.S. 825, 828 (1994)). To establish

an Eighth Amendment violation based upon inhumane conditions, a Plaintiff must

demonstrate, that "the prison officials' transgression" was "'sufficiently serious.'"' Id.

This is an objective inquiry. Id. Subjectively, a Plaintiff must also demonstrate that "the

officials acted, or omitted to act, with a 'sufficiently culpable state of mind,' i.e. with

'deliberate indifference to inmate health or safety.'" Id. (quoting Farmer, 511 U.S. at

834). "Under the objective element, while the Constitution 'does not mandate

comfortable prisons,' inmates may not be denied 'the minimal civilized measure of life's

necessities.'" Alster v. Goord, 745 F. Supp. 2d 317, 335 (S.D.N.Y. 2010) (quoting

Rhodes v. Chapman, 452 U.S. 337, 347 (1981)). Thus, prison officials cannot "deprive

inmates of their 'basic human needs—e.g., food, clothing, shelter, medical care, and

reasonable safety.'" Id. (quoting Helling v. McKinney, 509 U.S. 25, 32 (1993)). Prison

officials cannot expose prisoners to conditions that may pose an unreasonable risk of

serious damage to the prisoners' future health. Id. (citing Phelps, 308 F.3d at 185).




                                               14
        Here, the Plaintiff’s allegations plausibly state a claim that he was subjected to

inhumane conditions of confinement at MYI in violation of his Eighth Amendment

rights. He alleges that he complained about these conditions to Salvatore, Fortin, and

Butricks, and all three of those Defendants rejected his complaints. Therefore, the Court

will permit the Plaintiff’s Eighth Amendment conditions of confinement claim to proceed

against Salvatore, Fortin, and Butricks in their individual capacities for damages.4

        Although the Plaintiff purports to bring these claims against the remaining

defendants, his allegations against them are conclusory and/or fail to identify their

personal involvement in the constitutional violation. See, Wright, 21 F.3d at 501.

        Access to the Courts – First Amendment

        The Plaintiff also claims that Butricks, Salvatore, and Fortin denied him access to

the courts by limiting his legal calls and mail while in segregation. “[T]o state a claim for

denial of access to the courts, [the] Plaintiff must demonstrate that he suffered an actual

injury . . . that is, he must allege that [the] ‘Defendant[s’] conduct deprived him of an

opportunity to press some nonfrivolous, arguable cause of action in court.’” Baker v.

Weir, No. 3:16-CV-1066 (JAM), 2016 WL 7441064, at *2 (D. Conn. Dec. 27, 2016)

(citation omitted; quoting Brown v. Choinski, No. 3:09-CV-1631 (MRK), 2011 WL

1106232, at *5 (D. Conn. Mar. 23, 2011)). “[The] Plaintiff must allege not only that the

Defendant[s’] alleged conduct was deliberate and malicious, but also that [their] actions

resulted in actual injury to the Plaintiff such as the dismissal of an otherwise meritorious

legal claim.” Cancel v. Goord, No. 00-CIV-2042 (LMM), 2001 WL 303713, at *4



        4
           The Eleventh Amendment bars claims for damages against state officials in their official
capacities. See Kentucky v. Graham, 473 U.S. 159, 169 (1985). Thus, all claims for damages against the
defendants in their official capacities are dismissed.


                                                  15
(S.D.N.Y. Mar. 29, 2001). “[T]he injury requirement is not satisfied by just any type of

frustrated legal claim.” Lewis v. Casey, 518 U.S. 343, 354 (1996). Here, the Plaintiff has

not alleged any facts showing that the Defendants’ actions prevented him from pursuing

any meritorious legal claim. The First Amendment claim based upon a claim that he was

denied access to the courts is dismissed.

        Fourth Amendment

        The Plaintiff claims his Fourth Amendment rights were violated by Lis. This

claim is premised upon the alleged “frivolous search” of his personal property upon his

arrival at MYI. “The Supreme Court has held that ‘the Fourth Amendment proscription

against unreasonable searches does not apply within the confines of the prison cell,’ and

therefore cannot state a claim under § 1983, even if the search was intended simply to

harass the inmate.” Griffin v. Komenecky, No. 95-CV-796 (FJS) (DNH), 1997 WL

204313, at *2 (N.D.N.Y. Apr. 14, 1997) (quoting Hudson v. Palmer, 468 U.S. 517, 526,

529-30 (1984)); see also Nieves v. Booker, No. 05-CV-00017S (Sr), 2013 WL 4604028,

at *1-2 (W.D.N.Y. Aug. 28, 2013) (granting summary judgment for Defendants on

former inmate’s Fourth Amendment claim regarding search of personal information).

The Plaintiff’s Fourth Amendment claim is dismissed.5

        Fourteenth Amendment – Procedural Due Process

        The Plaintiff next claim is that Eberle, Salvatore, Mala, and Garibaldi denied him

procedural due process under the Fourteenth Amendment during the disposition of his

contraband DR. The standard analysis for a claim of a violation of procedural due



5
 It is unclear whether the Plaintiff also brings a Fourth Amendment claim against defendant White for the
June 22, 2018 search of his personal property upon its arrival from BCC. Any such claim would fail for the
same reasons articulated above regarding the Fourth Amendment claim against defendant Lis.


                                                   16
process “proceeds in two steps: We first ask whether there exists a liberty or property

interest of which a person has been deprived, and if so we ask whether the procedures

followed by the State were constitutionally sufficient.” Swarthout v. Cooke, 562 U.S.

216, 219 (2011) (per curiam).

        In the prison context (involving someone whose liberty interests have already

been severely restricted because of his confinement in a prison), a prisoner must show in

the first step that he was subject to an “atypical and significant hardship . . . in relation to

the ordinary incidents of prison life.” Sandin v. Conner, 515 U.S. 472, 484 (1995). In

Sandin, the Supreme Court concluded that a prisoner who was subject to a disciplinary

term of thirty days confinement in restrictive housing did not sustain a deprivation of a

liberty interest that was subject to protection under the Due Process Clause. Id. at 486.

Following Sandin, the Second Circuit has explained that courts must examine the actual

punishment received, as well as the conditions and duration of the punishment. See

Palmer v. Richards, 364 F.3d 60, 64 (2d Cir. 2004).

        As to the second step of the analysis, the procedural safeguards to which Plaintiff

is entitled before being deprived of a constitutionally significant liberty interest are well-

established. Due process requires: (1) written notice of the charges; (2) the opportunity

to appear at a disciplinary hearing and a reasonable opportunity to present witnesses and

evidence in support of the defense, subject to the correctional institution’s legitimate

safety and penological concerns; (3) a written statement by the hearing officer explaining

his decision and the reasons for the action being taken; and (4) in some circumstances,

the right to assistance in preparing a defense. See Wolff v. McDonnell, 418 U.S. 539,

564–69 (1974); Sira v. Morton, 380 F.3d 57, 69 (2d Cir. 2004).




                                               17
        In this case, the Plaintiff only spent twenty-eight days in segregation, less than the

amount of time deemed atypical in Sandin. However, the Plaintiff alleges that he

endured several hardships while in segregation, including denial of medical care, clean

clothing, exercise, and adequate plumbing and sanitation. He also alleges that the

segregation unit had freezing temperatures and was infested with insects. Both the

conditions of segregation and its duration must be considered in the due process context,

“since especially harsh conditions endured for a brief interval and somewhat harsh

conditions endured for a prolonged interval might both be atypical.” Palmer, 364 F.3d at

64 (quoting Sealey v. Giltner, 197 F.3d 578, 586 (2d Cir. 1999)). Construed liberally, the

allegations show that the Plaintiff endured an “atypical and significant hardship” while in

segregation at MYI.

        In addition, the Plaintiff alleges facts that Garibaldi, Mala, Salvatore, and Eberle

denied him proper assistance, notice of the evidence against him, and his right to call

witnesses during the disposition of his contraband DR. He alleges they prevented him

from interviewing, and/or presenting testimony from, correction officers in support of his

defense to the DR, and that Eberle based his guilty finding solely on the fact that the

Plaintiff had previously been caught with contraband. These allegations are sufficient at

this stage to state a plausible Fourteenth Amendment procedural due process claim

against Garibaldi, Mala, Salvatore, and Eberle in their individual capacities for damages

and in their official capacities for injunctive relief.

        Supervisory Liability

        Finally, as alluded to supra., the Plaintiff brings some or perhaps all of these

claims against Semple and Maldonado under a supervisory liability theory. A Plaintiff




                                               18
who sues a supervisory official for monetary damages must allege that the official was

“personally involved” in the constitutional deprivation in one of five ways: (1) the

official directly participated in the deprivation; (2) the official learned about the

deprivation through a report or appeal and failed to remedy the wrong; (3) the official

created or perpetuated a policy or custom under which unconstitutional practices

occurred; (4) the official was grossly negligent in managing subordinates who caused the

unlawful condition or event; or (5) the official failed to take action in response to

information regarding the unconstitutional conduct. Wright, 21 F.3d at 501; see also

Johnson v. Glick, 481 F.2d 1028, 1034 (2d Cir. 1973) (doctrine of respondeat superior

does not suffice for claim of monetary damages under section 1983). Although he

alleges that he sent Semple a letter outlining his concerns, there are no other facts alleged

which would satisfy these criteria. See Sealey v. Gilner, 116 F.3d 47, 51 (2d Cir. 1997)

(two letters sent to supervisor Defendant and Defendant’s brief response do not

demonstrate requisite personal involvement for § 1983 claim); Lebron v. Semple, No.

3:18-CV-1017 (JAM), 2018 WL 3733972, at *4 (D. Conn. Aug. 6, 2018) (“Courts have

held that [a] failure to respond to a letter of complaint does not constitute the personal

involvement necessary to maintain a section 1983 claim”) (quoting Richardson v.

Department of Correction, No. 10-Civ-6137 (SAS), 2011 WL 710617, at *3 (S.D.N.Y.

Feb. 28, 2011)). In addition, the claim against Maldonado is solely based on the denial of

the Plaintiff’s appeal from Eberle’s guilty finding. This is insufficient to establish

knowledge of any constitutional deprivation. See Manley v. Mazzuca, No. 01-CV-5178

(KMK), 2007 WL 162476, at *10 (S.D.N.Y. Jan. 19, 2007). As a result, the complaint




                                              19
does not contain any plausible claims against Semple and Maldonado and they shall be

terminated as Defendants.

       Orders

       (1) The Eighth Amendment claim for inhumane conditions of confinement may

proceed against Salvatore, Fortin, and Butricks in their individual capacities for damages.

The First Amendment retaliation claim may proceed against Garibaldi in his individual

capacity for damages. The Fourteenth Amendment procedural due process claim may

proceed against Garibaldi, Mala, Salvatore, and Eberle in their individual capacities for

damages and in their official capacities for injunctive relief. All other claims are

dismissed. The Court is directed to terminate Semple, Maldonado, Lis, and White as

Defendants to this action.

       (2) The Clerk shall prepare a summons form and send an official capacity service

packet, including the complaint, to the United States Marshal Service. The U.S. Marshal

is directed to effect service of the complaint on the Defendants in their official capacities

at the Office of the Attorney General, 55 Elm Street, Hartford, CT 06141, within twenty-

one (21) days from the date of this order and to file a return of service within thirty (30)

days from the date of this order.

       (3) The Clerk shall verify the current work address for Salvatore, Fortin, Butricks,

Garibaldi, Mala, and Eberle with the DOC Office of Legal Affairs, mail a waiver of

service of process request packet containing the complaint (DE#1) to them at the

confirmed addresses within twenty-one (21) days of this Order, and report to the Court

on the status of the waiver requests on the thirty-fifth (35) day after mailing. If any

Defendant fails to return the waiver request, the Clerk shall make arrangements for in-




                                             20
person service by the U.S. Marshals Service on him/her, and he/she shall be required to

pay the costs of such service in accordance with Federal Rule of Civil Procedure 4(d).

       (4) The Clerk shall send a courtesy copy of the complaint and this Order to the

DOC Office of Legal Affairs.

       (5) The Defendants shall file their response to the complaint, either an answer or

motion to dismiss, within sixty (60) days from the date the notice of lawsuit and waiver

of service of summons forms are mailed to them. If the Defendants choose to file an

answer, they shall admit or deny the allegations and respond to the cognizable claims

recited above. They may also include any and all additional defenses permitted by the

Federal Rules.

       (6) Discovery, pursuant to Fed. R. Civ. P. 26-37, shall be completed within six

months (180 days) from the date of this order. Discovery requests need not be filed with

the Court.

       (7) All motions for summary judgment shall be filed within seven months (210

days) from the date of this order.

       (8) Pursuant to Local Civil Rule 7(a), a nonmoving party must respond to a

dispositive motion within twenty-one (21) days of the date the motion was filed. If no

response is filed, or the response is not timely, the dispositive motion can be granted

absent objection.

       (9) If the Plaintiff changes his address at any time during the litigation of this

case, Local Court Rule 83.1(c)2 provides that the Plaintiff MUST notify the court.

Failure to do so can result in the dismissal of the case. The Plaintiff must give notice of a

new address even if he is incarcerated. The Plaintiff should write “PLEASE NOTE MY




                                             21
NEW ADDRESS” on the notice. It is not enough to just put the new address on a letter

without indicating that it is a new address.

       SO ORDERED.

       Dated at Bridgeport, Connecticut this 4th day of January 2019.



                                                        ________/s/________________
                                                          Kari A. Dooley
                                                          United States District Judge




                                               22
